Exhibit 10.1.5.3






AMENDMENT TO THE
CONSOLIDATED EDISON
THRIFT SAVINGS PLAN




Amending the Thrift Savings Plan to
Increase the Ceiling on
the Percent of a Variable Pay Award
Taken Into Account for
Certain Con Edison Clean Energy Businesses, Inc. Officers, and to Permit the
Adoption of a Modified Defined Contribution Pension Formula for Certain
Employees of Con Edison Clean Energy Businesses, Inc.
Effective January 1, 2019


Page 1 of 9





--------------------------------------------------------------------------------

Exhibit 10.1.5.3








Whereas, pursuant to Article XI, Miscellaneous, Section 11.01, Amendment, the
Board of Directors and the Board of Trustees have the authority to amend in
whole or in part any or all of the provisions of the Consolidated Edison Thrift
Savings Plan (the “Savings Plan”); and
Whereas, on November 15, 2018, the Board of Directors and Board of Trustees
resolved to amend the Thrift Savings Plan, effective January 1, 2019, to change
the amount of annual incentive compensation included in the definition of
compensation for the purpose of determining future benefits under the defined
contribution pension formula for officer employees of Con Edison Clean Energy
Businesses, Inc. from 25 percent to 36 percent of base annual salary or pay; and


Whereas, on November 15, 2018, the Board of Directors and Board of Trustees also
resolved to amend the Thrift Savings Plan, effective January 1, 2019, to provide
for a modified Defined Contribution Pension Formula contribution for certain
direct hire employees of Con Edison Clean Energy Businesses, Inc.; and
 
Whereas, the Plan Administrator wishes to clarify certain other provisions
relating to the participation of employees of Con Edison Clean Energy
Businesses, Inc.; and


Whereas, pursuant to the November 15, 2018 resolutions, the Vice President -
Human Resources (an "Authorized Officer") is authorized to execute the specified
amendments to the Thrift Savings Plan in such form as the Authorized Officer may
approve, her execution to be evidence conclusively of his or her approval
thereof;








Page 2 of 9





--------------------------------------------------------------------------------

Exhibit 10.1.5.3




Now, therefore, the Savings Plan is amended as set forth below:


Amendment Number 1





The Title Page to the Thrift Savings Plan is amended by adding at the end of the
Amendment List the following:


•
Amended, effective January 1, 2019, to change the amount of the award included
in the definition of Annual Variable Pay Award for the purpose of determining
future benefits under the Defined Contribution Pension Formula for CEB Officers.



•
Amended, effective January 1, 2019, to provide for a modified Defined
Contribution Pension Formula contribution for current and future direct hire CEB
employees.



Amendment Number 2

     
The Introduction is amended, to add at the end of that Section:


As a result of the Board of Directors and Board of Trustees decision on November
15, 2018, to amend the Thrift Savings Plan, effective January 1, 2019, the
Thrift Savings Plan is amended to increase the amount of annual incentive
compensation included in determining future pension benefits under the Defined
Contribution Pension formula for officer








Page 3 of 9





--------------------------------------------------------------------------------

Exhibit 10.1.5.3




employees of Con Edison Clean Energy Businesses, Inc. from 25% to 36% of the
rate of base annual salary or pay.


As a result of the Board of Directors and Board of Trustees decision on November
15, 2018, to amend the Thrift Savings Plan, effective January 1, 2019, the
Thrift Savings Plan is amended to provide for a modified Defined Contribution
Pension Formula contribution equal to 3% of basic straight time compensation for
current and future CEB Direct Hire Participants.


Amendment Number 3





Article III, Contributions, Section 3.05, Employer Matching Contributions –
Participating Contributions Eligible for Employer Matching Contributions,
Subsection (n)(viii), is deleted and amended in its entirety as follows:


(vii)    Effective as of January 1, 2017, if during a Plan Year, on account of
the IRC Code limit, a CECONY Management Participant, O&R Management Participant
or CET Participant’s Pre-Tax Contributions and/or Roth Contribution must stop
before the end of the Plan Year, each Employer will contribute an additional
Employer Matching Contribution on behalf of such Participant (“True-up
Contribution”). The True-Up Contribution will be made as soon as
administratively possible after the end of the Plan Year only for each CECONY
Management Participant, O&R Management Participant or CET Participant who was
actively employed on the last day of the Plan Year. The True-Up Contribution
will equal the difference between 3% or 6%, as applicable, of such Participant’s
Compensation on an annual basis minus his or her total Employer Matching
Contributions made during






Page 4 of 9





--------------------------------------------------------------------------------

Exhibit 10.1.5.3




the year. Effective as of January 1, 2018, this Subsection also applies to CEB
Participants.


Amendment Number 4


Article XV, Defined Contribution Pension Formula, Section 15.01, Definitions
Applicable to the Defined Contribution Pension Formula, is amended by adding new
Subsections 15.01(e), 15.01(f) and 15.01(g) to the end of the Section, as
follows:


(e)        CEB Direct Hire means an Eligible Employee directly hired by CEB.


(f)        CEB Officer     means an officer employee of Consolidated Edison
Clean Energy Businesses, Inc., as designated by the Board of Directors of
Consolidated Edison Clean Energy Businesses, Inc.


(g)        CEB Transfer     means an Eligible Employee who previously worked at
CECONY or O&R and was covered under the DCPF and who subsequently directly
transferred to work at CEB.


Amendment Number 5


Article XV, Defined Contribution Pension Formula, Section 15.01, Definitions
Applicable to the Defined Contribution Pension Formula, Subsection 15.01(a)
Annual Variable Pay Award, is amended, by adding at the end of the Subsection,
the following sentence:






Page 5 of 9





--------------------------------------------------------------------------------

Exhibit 10.1.5.3




Effective January 1, 2019, the amount of any award to be counted for a CEB
Officer who is a Management DCPF Participant has been increased from 25% to 36%
of the CEB Officer’s annual rate of base annual salary or pay in effect as of
December 31st of the Plan Year prior to the Plan Year in which the award is
paid.


Amendment Number 6


Article XV, Defined Contribution Pension Formula, Section 15.01, Definitions
Applicable to the Defined Contribution Pension Formula, Subsection 15.01(b) DCPF
Participant is amended, by adding at the end of the Subsection, the following
sentence:


Effective January 1, 2019, A DCPF Participant also includes CEB Direct Hires.


Amendment Number 7


Article XV, Defined Contribution Pension Formula, Section 15.02, DCPF – Eligible
Groups – Terms and Dates of Coverage, is amended by adding a new Subsection
15.02(f) as follows, and renumbering any subsequent subsections accordingly:


(f)    Effective on and after January 1, 2019, CEB established a modified DCPF
for CEB Direct Hires. For purposes of clarification, a CEB Transfer who was
previously covered under the DCPF prior to his or her transfer to CEB will
continue to be covered under the terms of the DCPF as in effect immediately
prior to the transfer to CEB (subject to any subsequent amendments thereto).




Page 6 of 9





--------------------------------------------------------------------------------

Exhibit 10.1.5.3




Amendment Number 8


Article XV, Defined Contribution Pension Formula, Section 15.10, Participation
Rules for Management DCPF Participant and CECONY Management Employee, O&R
Management Employee, and CET Employee, is deleted and amended in its entirety as
follows:


15.10 Participation Rules for Management DCPF Participant and CECONY Management
Employee, O&R Management Employee, CET Employee, and CEB Direct Hire


(a)     Effective January 1, 2017, the Company will establish a separate Defined
Contribution Pension Account for each Management DCPF Participant, including
each such person rehired, reemployed, reinstated, returning after a break to or
otherwise on the active payroll on or after January 1, 2017, and each Management
Employee who exercised his or her Pension Choice in favor of participating in
the DCPF (each a “Management DCPF Participant”). Each Employer will contribute,
at the end of each calendar quarter (end of March, June, September, and
December), or as soon as administratively possible, a Compensation Credit.


(b)    Effective January 1, 2019, the Company will establish a separate Defined
Contribution Pension Account for each CEB Direct Hire on the active payroll on
or after January 1, 2019. CEB will contribute, at the end of each calendar
quarter (end of March, June, September, and December), or as soon
administratively possible, a Compensation Credit. For purposes of clarification,
a CEB Transfer who was previously covered under the DCPF prior to his or her






Page 7 of 9





--------------------------------------------------------------------------------

Exhibit 10.1.5.3




transfer to CEB will continue to be covered under the terms of the DCPF as in
effect
immediately prior to the transfer to CEB (subject to any subsequent amendments
thereto).


Amendment Number 9


Article XV, Defined Contribution Pension Formula, Section 15.12 Dates of
Participation – By Group Classification and, if applicable, Collective
Bargaining Agreement, Subsection 15.12(d), is amended by adding at the end of
the Subsection, the following:
Employee Group
Date of Participation –
By New Hires with Pension Choice Elections


Date Beginning and Ending Pension Choice Election for New Hires
Date of Participation –
By Cash Balance Participants Transferring with Pension Choice Election




Date Ending Pension Choice Election
Date of Participation -
By Date of Hire


No Pension Choice Election.




Eligible Employee Covered by DCPF


CEB Direct
Hires
 
 
Effective January 1, 2019, each CEB Direct Hire on the active payroll as of
January 1, 2019 or hired on or after that date is covered under the DCPF under a
modified formula.



Amendment Number 10
Article XV, Defined Contribution Pension Formula, Section 15.13 Defined
Contribution Pension Formula, Subsection 15.13(a), is










Page 8 of 9





--------------------------------------------------------------------------------

Exhibit 10.1.5.3






amended by adding at the end of the Subsection, the following


Defined Contribution Pension Formula for CEB Direct Hires
Special Formula for CEB Direct Hires (effective on and after January 1, 2019)
3% of Basic Straight Time Compensation earned in the quarter
 



Amendment Number 11
Article XV, Defined Contribution Pension Formula, Section 15.15 Vesting in
Compensation Credit Contributions, is amended by adding at the end of the
Section, a new subsection 15.15(f) as follows:


(f)    Each CEB Direct Hire will be 100% vested in his or her DCPF Account upon
completion of three Years of Vesting Service.




IN WITNESS WHEREOF, the undersigned has caused this
instrument to be executed on this 30th day of December, 2019.


/s/ Nancy Shannon
Nancy Shannon
Vice President of Human Resources of
Consolidated Edison Company of New York, Inc.
And the Plan Administrator of the Thrift Savings Plan




Page 9 of 9



